Citation Nr: 0025847	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-08 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to December 
1989. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied entitlement to service connection for a right 
knee disability.  

The Board notes that the issue of entitlement to service 
connection for a right knee injury was originally denied in a 
January 1995 rating decision.  The RO notified the veteran of 
that decision in a January 1995 letter and he did not file a 
notice of disagreement.  In December 1997, the veteran again 
requested entitlement to service connection for residuals of 
a right knee injury.  Thus, the issue on the title page of 
this decision has been rephrased to properly reflect the 
issue on appeal.  

Finally, the Board notes that in an October 1999 rating 
decision, the RO decreased the evaluation for residuals of a 
left knee injury from 10 percent to noncompensable and 
proposed to reduce the evaluation for low back strain from 10 
percent to noncompensable.  The veteran has not filed a 
notice of disagreement as to that rating decision.  



FINDINGS OF FACT

1.  In a January 1995 rating decision, the RO determined that 
entitlement to service connection for a right knee disability 
was not warranted.  The veteran did not appeal that 
determination.

2.  Additional evidence submitted since the January 1995 
rating decision is new and material, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

3.  Competent medical evidence of a nexus between the current 
right knee disability and an incident of service, or any 
symptomatology observed during service, has not been 
presented.

4.  Competent medical evidence of a nexus between the current 
right knee disability and the service-connected left knee 
and/or low back strain has not been presented.  



CONCLUSIONS OF LAW

1.  Evidence presented since the RO's January 1995 rating 
decision in regard to the claim of entitlement to service 
connection for a right knee disability is new and material; 
the claim is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).  

2.  The claim of entitlement to service connection for a 
right knee disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
a right knee disability was originally denied in a January 
1995 rating decision on the basis that service medical 
records did not show injury to both knees.  The veteran was 
informed of this decision in a letter dated in January 1995.  
He did not file a notice of disagreement as to that 
determination.  The January 1995 rating decision therefore 
became final based upon the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1999).  However, a claim will be reopened if new and 
material evidence is submitted since the last decision 
denying the claim on any basis.  See 38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.156(a), 20.1105 (1999); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  The veteran sought to reopen his claim of 
entitlement to service connection for a right knee disability 
in December 1997.  

In determining whether to reopen previously and finally 
denied claims, a three-step analysis has been announced by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court").  Elkins v. West, 12 
Vet. App. 209 (1999).  Under the Elkins test, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown at 284.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the course of 
requests for information from the veteran and other sources, 
and has advised the veteran of the status of his claim in the 
statement of the case and supplemental statement of the case.  
As modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
that duty arises where the veteran has reported the existence 
of evidence which could serve to re-open a claim.  As no such 
evidence has been identified in the instant case, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).  

A review of the record reflects that a good deal of medical 
evidence has been received since the RO's January 1995 
decision, including VA outpatient treatment records and a VA 
examination report.  The Board is of the opinion that this 
evidence is not wholly cumulative or redundant of evidence 
previously on file and is sufficiently significant to the 
issue in this case that it must be considered in order to 
fairly decide the merits of this claim.  The additional 
evidence is therefore new and material and the claim must be 
reopened.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
see also Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  A 
claim reopened after new and material has been received must 
be considered de novo.  See Manio v. Derwinski, 1 Vet. App. 
at 145.  

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1131 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities, such as arthritis, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  In 
order to show that a disability is proximately due to or the 
result of a service-connected disease or injury, the veteran 
must submit competent medical evidence showing that the 
disabilities are causally-related.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Factual Background

Service medical records reflect the veteran complained of 
injuring his knees during a skiing accident in January 1978.  
The right knee was noted as within normal limits.  An 
impression of resolving knee strain was noted in a follow-up 
report.  In August 1978, the veteran complained of sharp pain 
in the right knee.  Physical examination revealed a bone in 
the knee popped.  Pain on bending was also noted.  A 
radiology report of the right knee was noted as within normal 
limits.  The veteran was treated with quadriceps exercises.  
A September 1978 clinical record noted complaints of pain in 
the right knee on use.  The veteran also complained of sharp 
pain in the left knee.  Range of motion was noted as good.  
An assessment of possible lack of muscle development, 
bursitis, was noted.  Right knee pain was also noted in 
October 1981 clinical records.  Physical examination was 
noted as negative.  Neurological examination was noted as 
intact, range of motion was full, x-ray was within normal 
limits, and there was no instability.  An assessment of a 
normal examination was noted.  A separation examination dated 
in August 1989 is silent for diagnoses or defects related to 
the right knee.  A December 1989 report of medical history 
reflects the veteran reported injuring his right knee in a 
skiing accident.  Intermittent pain in the left knee was also 
noted.  

Upon VA examination dated in October 1990, the veteran 
complained of left knee pain and back pain.  The report is 
silent for complaints or diagnoses relevant to the right 
knee.  

In a December 1990 rating decision, the RO granted 
entitlement to service connection for low back strain and 
residuals of a left knee injury.

Upon VA examination dated in May 1993, the veteran complained 
of back pain and left knee pain.  It was noted that the 
veteran's left knee was minimally symptomatic at that time 
and knee examination was basically unremarkable.  The report 
is silent for complaints or diagnoses related to the right 
knee.

VA treatment records dated from 1993 to 1994 reflect 
treatment for complaints of right knee pain.  In May 1993, 
the veteran complained of knee pain while working.  Physical 
examination revealed the right knee was within normal limits 
with no pathology on clinical examination or x-ray.  A 
September 1994 clinical record reflects that examination of 
the right knee revealed no effusion or crepitus and a freely 
mobile patella.  Negative anterior drawer, varus/valgus sign 
was noted, as well as negative McMurray's.  Full extension 
and flexion were also noted.  A relevant assessment of 
chondromalacia/patella tendonitis of the right knee was 
noted.  

VA treatment records dated in 1997 reflect complaints of 
right knee pain.  A January 1997 clinical record noted a 
complaint of right knee pain for several years.  The knee was 
noted as stable with full range of motion.  An assessment of 
right knee strain was noted.  A November 1997 clinical record 
notes a complaint of severe right knee pain.  The knee was 
noted as not acute.  A December 1997 clinical record noted a 
complaint of occasional giving way.  Physical examination 
revealed good range of motion, negative McMurray's and 
Lachman's tests, and negative medial and collateral ligament 
instability.  It was also noted there was no tenderness to 
palpation.  

A June 1997 report from a private chiropractor reflects the 
veteran complained of knee pain greater on the right than the 
left.  It was noted the veteran was suffering from symptoms 
related to injuries incurred in a fall during service in 
1979.  It was also noted that chiropractic treatment had 
given him some relief and was indicated for further 
improvement.  

VA outpatient treatment records dated in November 1998 
reflect the veteran reported twisting his right knee in 1978.  
Pain with repetitive activities or walking for long periods 
of time was noted.  The veteran denied locking or giving way, 
but did report swelling and some limited range of motion.  
Physical examination of the right knee noted it was nontender 
and stable.  Range of motion from zero to 150 degrees and 
negative McMurray's sign were also noted.  Radiological 
reports of the right knee were noted as showing 
patellofemoral degenerative joint disease and medial 
malleolus degenerative joint disease.  It was also noted the 
veteran was known to have a medial meniscus tear of the right 
knee.  

A December 1998 VA treatment record notes range of motion in 
the right knee from zero to 143 degrees.  It was noted that 
left knee range of motion was even with the right knee.  
Strength in the right knee was noted as grossly 4+/5.  A 
January 1999 clinical record noted decreased flexion of the 
right knee with pain.  The knee was noted as stable with no 
swelling.  A relevant impression of knee pain secondary to 
meniscal tear was noted.  It was also noted the veteran wore 
a brace.  

Upon VA examination dated in March 1999, the veteran reported 
injuring both knees in a skiing accident in 1978.  The 
veteran reported currently taking Motrin for his knee pain.  
He described occasional swelling with repetitive bending.  He 
denied any locking, catching, or giving way.  He stated the 
pain in both knees was primarily over the distal hamstrings 
posteriorly and over the anterior knee anteriorly.  Physical 
examination revealed no evidence of effusion in either knee 
and full range of motion from zero to 140 degrees.  There was 
no evidence of instability on anterior or posterior drawer or 
anterior Lachman's testing.  No varus or valgus instability 
was noted and no meniscal signs were appreciated.  The 
patellofemoral joint appeared to well aligned.  There was 
minimal tenderness to palpation along the patellofemoral 
mechanism or along the patellar tendon.  X-ray evaluation was 
noted to be considered within normal limits.  An impression 
of a history of bilateral knee strain was noted.  The 
examiner opined that based upon the single examination, he 
was unable to explain either the magnitude or perpetuation of 
the veteran's current complaints.  Objectively, evaluation of 
the knees was normal or certainly as close to normal as 
someone in his age group.  The examiner noted that he was 
unable to diagnose any current knee condition and found no 
evidence of any objective findings which, in all medical 
probability, would be related to the service incident at 
issue.  

VA treatment records dated from September 1999 to October 
1999 reflect the veteran underwent a right knee arthroscopy 
with partial medial meniscectomy and lateral meniscectomy as 
well as partial synovectomy.  A postoperative diagnosis of 
right knee medial meniscus tear was noted.  It was noted that 
on October 4, 1999, the veteran was to return to work with 
some limitations.  

Analysis

Following a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for a 
right knee disability is not warranted.

The veteran's service medical records reflect complaints of 
right knee pain during service, although examination was 
noted as normal on three occasions.  The only diagnosis 
relevant to the right knee is a September 1978 assessment of 
possible lack of muscle development or bursitis.  
Additionally, the veteran's August 1989 separation 
examination report is silent for complaints or diagnoses 
related to the right knee, although the veteran did report 
injuring the knee in a skiing accident in his December 1989 
report of medical history.  

Subsequent treatment records are silent for complaints or 
diagnoses related to the right knee until 1993.  Relevant 
treatment records reflect various assessments of 
chondromalacia/patella tendonitis of the right knee, right 
knee strain, patellofemoral degenerative joint disease, 
medial malleolus degenerative joint disease, knee pain 
secondary to meniscal tear, and right knee medial meniscus 
tear.  However, the record is silent for any competent 
medical evidence of a nexus between the current diagnosis and 
an incident of service.  Additionally, the record is further 
silent for any medical evidence of a nexus between the 
current diagnosis and any symptomatology observed during 
service.  In fact, the March 1999 VA examiner opined that 
there was no evidence of any objective findings which, in all 
medical probability, would be related to the service incident 
at issue.  

The Board recognizes that a June 1997 report from a private 
chiropractor notes that the veteran was suffering from 
symptoms related to injuries incurred in a fall during 
service in 1979.  However, it appears that the opinion was 
based upon the veteran's account of his symptomatology and 
without apparent reference to the service medical records or 
other medical evidence of record.  An opinion based solely 
upon information provided by the veteran, unenhanced by any 
additional medical comment by the examiner, does not 
constitute competent medical evidence sufficient to satisfy 
the requirement of Grottveit.  See Leshore v. Brown, 8 Vet. 
App. 406, 409 (1995).  

The Board also recognizes the contentions of the veteran.  
However, the Court has held that where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. at 93.  The record does not reveal that the 
veteran possesses any medical expertise.  Thus, his lay 
medical assertions to the effect that his current right knee 
disability was caused by an incident of service have no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

Finally, the record is further silent for any competent 
medical evidence of a nexus between the veteran's right knee 
disability and the service-connected left knee or the 
service-connected low back strain.  In the absence of 
competent medical evidence of a nexus between the current 
disability and an incident of service or a service-connected 
disability, the veteran's claim of entitlement to service 
connection for a right knee disability is not well grounded 
and must be denied.  



ORDER

Entitlement to service connection for a right knee disability 
is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
- 12 -


- 12 -


